           Case 2:20-cv-00001-APG-BNW Document 25 Filed 05/14/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      PATRICK HEEGEL,
4
                           Plaintiff,
5                                                          2:20-cv-00001-APG-BNW
      vs.                                                  ORDER
6     NEVADA PROPERTY 1 LLC, a Delaware
      limited liability company, doing business as
7
      THE COSMOPOLITAN OF LAS VEGAS,
8                           Defendant.
9           An Early Neutral Evaluation Session has been scheduled for 10:00 a.m., May 29, 2020 .
10          The confidential statement is due by 4:00 p.m., May 22, 2020. The parties may deliver the
11   confidential statement to chambers or statements may be emailed to VCF_Chambers@nvd.uscourts.gov,
12   no later than 4:00PM, May 22, 2020.
13          The Court is closely following and reinforcing the guidelines from the CDC and other relevant
14   health authorities and is taking precautionary measures to limit the potential spread of the COVID-19
15   virus. For example:
16

17          •       All visitors to the courthouse will be required to maintain a social distance of at least six
            feet and either wash their hands or use hand sanitizer before entering the courtroom.
18
            •       Inside the courtrooms, conference rooms, chairs, tables, and microphones that have been
19          used will be cleaned after each Early Neutral Evaluation session. Counsel (parties) are encouraged
            to bring disinfectant wipes to clean the surfaces to their own comfort level as well.
20
            •     Early Neutral Evaluation attendees are encouraged to bring and wear personal protective
21          equipment including face masks, gloves, or other protective coverings.
22

23
            If you do not feel well, contact chambers (702)464-5540 immediately to reschedule this ENE
24
     or make arrangements to attend it remotely. DO NOT COME TO THE COURTHOUSE IF YOU
25
           Case 2:20-cv-00001-APG-BNW Document 25 Filed 05/14/20 Page 2 of 2




1    ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever, or shortness of breath, or

2    if you have been in contact with anyone who has been recently diagnosed with a COVID-19

3    infection. Refer to Temporary General Order 2020-02 for additional courthouse-access policies and

4    procedures.

5           If a party prefers to appear by video conference, the party must notify chambers (702-464-5540)

6    of that decision by May 22, 2020. If a party is appearing by video conference, it is responsibility of that

7    party to set-up and coordinate the video conference for the ENE and be prepared to do a test run of the

8    video conference on May 27, 2020.

9
                        14th day of May, 2020.
            DATED this ______
                                                                  _________________________
10                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
